Citation Nr: 0214561	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  01-08 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for cataracts and glaucoma 
secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from June 1951 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
RO.  


FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation during 
Operation UPSHOT-KNOTHOLE while serving on active duty on 
April 18, 1953, where he received an estimated probable 
radiation dose of 3.7 rem gamma (3.7 rem rounded; upper bound 
of 6.1 rem); the estimated dose to the lens of the eye was 
9.6 rem.  

2.  Cataract of the eye and glaucoma were diagnosed many 
years after the veteran's separation from active duty 
service.

3.  Cataract of the eye or glaucoma was not shown in service, 
and is not related to the veteran's military service, 
including the in-service radiation exposure.


CONCLUSION OF LAW

Service connection for cataracts or glaucoma secondary to 
exposure to ionizing radiation is not warranted.  38 U.S.C.A. 
§§ 1110, 1112 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.309, 3.311 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he suffers from eye disability that 
includes cataracts and glaucoma as a result of exposure to 
ionizing radiation when he was a participant in a military 
exercise in conjunction with Shot BADGER, Operation UPSHOT-
KNOTHOLE during service on April 18, 1953.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303(a) (2001).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2001).  

Service connection for a disability claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. 
Cir. 2000) (table).  First, there are certain types of cancer 
that are presumptively service-connected specific to 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  Second, direct service connection may 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease or malady was incurred during or aggravated by 
service.  Third, service connection may be established under 
38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition 
at issue is a "radiogenic disease."  See 38 C.F.R. 
§ 3.311(b) (2), (4) (2001).  

Certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" shall be service connected.  See 
38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  
The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  See 38 U.S.C.A. 
§ 1112(c)(3)(A); 
38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk 
activity" means onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki during the period beginning on August 
6, 1945, and ending on July 1, 1946; internment as a prisoner 
of war of Japan during World War II resulting in an 
opportunity for exposure to radiation comparable to those 
occupying Hiroshima or Nagasaki; or presence on the grounds 
of a gaseous diffusion plant located in Paducah, Kentucky, 
Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, 
Tennessee.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. 
§ 3.309(d)(3)(ii); 67 Fed. Reg. 3,612-16 (Jan. 25, 2002).  

VA has established special procedures to follow for those 
seeking compensation for diseases related to exposure to 
radiation in service.  See Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 
Stat. 2725 (1984); 38 C.F.R. § 3.311.  This regulation 
provides that: 

In all claims in which it is established 
that a radiogenic disease first became 
manifest after service . . . and it is 
contended the disease is a result of 
exposure to ionizing radiation in 
service, an assessment will be made as to 
the size and nature of the radiation dose 
or doses.  When dose estimates provided . 
. . are reported as a range of doses to 
which a veteran may have been exposed, 
exposure at the highest level of the dose 
range reported will be presumed.

38 C.F.R. § 3.311(a)(1).

This regulation establishes a series of chronological 
obligations upon both parties.  Wandel v. West, 11 Vet. App. 
200 (1998).  First, the claimant must establish that the 
veteran suffered from a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(2).  This disease must manifest within a certain 
time period.  38 C.F.R. § 3.311(b)(5).  Once a claimant has 
established a diagnosis of a radiogenic disease within the 
specified period and claims that the disease is related to 
radiation exposure while in service, VA must then obtain a 
dose assessment.  38 C.F.R. § 3.311(a)(1).  After it is 
determined by the dose assessment that the veteran was 
exposed to radiation, the RO is then required to refer the 
case to the Under Secretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b).

When the claim is referred, the Under Secretary for Benefits 
shall consider the claim with reference to the factors 
specified in 38 C.F.R. § 3.311(e) and may request an advisory 
opinion from the Under Secretary for Health.  38 C.F.R. 
§ 3.311(c)(1).

After referral, the Under Secretary for Benefits must then 
determine the likelihood that the claimant's exposure to 
radiation in service resulted in the radiogenic disease.  
38 C.F.R. § 3.311(c)(1).  This section provides two options: 

(i) If after such consideration the Under 
Secretary for Benefits is convinced sound 
scientific and medical evidence supports 
the conclusion it is at least as likely 
as not the veteran's disease resulted 
from exposure to radiation in service, 
the Under Secretary for Benefits shall so 
inform the regional office of 
jurisdiction in writing.  The Under 
Secretary for Benefits shall set forth 
the rationale for this conclusion, 
including an evaluation of the claim 
under the applicable factors specified in 
paragraph (e) of this section. 

(ii) If the Under Secretary for Benefits 
determines there is no reasonable 
possibility that the veteran's disease 
resulted from radiation exposure in 
service, the Under Secretary for Benefits 
shall so inform the regional office of 
jurisdiction, in writing, setting forth 
the rationale for this conclusion.

38 C.F.R. § 3.311(c)(1).

Since this determination relies heavily on medical and 
scientific findings and analysis, the Under Secretary for 
Benefits may request an advisory opinion from the Under 
Secretary for Health to assist in carrying out the obligation 
imposed by this regulation.  See 38 C.F.R. § 3.311(c)(1) 
(authorizing the Under Secretary for Benefits to request an 
advisory opinion from the Under Secretary for Health).  

In the veteran's case, his service medical records include 
his June 1954 separation examination report which was 
negative for any defects with the exception of tattoos and 
scars.  He had distant vision of 20/20 bilaterally.  The 
remaining service records do not reflect any complaints or 
injuries pertaining to the eyes.

Correspondence from the Department of the Navy, dated in 
December 1984, verifies that the veteran participated in a 
military exercise in conjunction with Shot BADGER, Operation 
UPSHOT-KNOTHOLE, on April 18, 1953.  It was noted that there 
was no record of the veteran's 1953 radiation dose, but 
scientists had rigorously analyzed the radiological data 
associated with the veteran's unit's activities during BADGER 
for the purpose of estimating or reconstructing radiation 
doses.  The veteran's reconstructed dose was 3.700 rem, 
gamma, and 0.001 rem, neutron.  It was noted that, by 
comparison, the federal guideline for annual exposure to 
radiation workers was 5.000 rem, gamma.

Correspondence from a private physician, Dr. S.K., dated in 
June 1998, indicates that the veteran had left eye end stage 
glaucoma with left eye light perception only, and multiple 
glaucoma therapy prognosis of the left eye was very poor.  In 
August 1998, Dr. S.K. noted that the veteran had had cataract 
surgery of the left eye in November 1996.  End stage glaucoma 
(left eye) with dry eyes was diagnosed.

When examined by VA in September 1998, the diagnoses were end 
stage glaucoma of the left eye, chorio-retinal scar of the 
left eye likely secondary to auto-infarcted choroidal 
neovascular membrane, and status post cataract extraction.

Correspondence from Dr. S.K., dated in October 1999, 
indicates that the veteran had possible radiation impairment 
ocular structure in both eyes as a result of radiation 
exposure in service.  Dr. S.K. noted that there were physical 
effects with nuclear exposure, consisting of posterior 
subcapsular cataracts, and also history of primary retinal 
scarring with flash effects of the eye with glaucoma.  Dr. 
S.K. noted that it would be difficult to assume that this did 
not cause ocular damage to the veteran.

Correspondence from the Defense Threat Reduction Agency 
(DTRA), dated in January 2001, indicates that historical 
records confirm that the veteran was present at Operation 
UPSHOT-KNOTHOLE, a U.S. atmospheric nuclear test series 
conducted in 1953.  Attached to the DTRA letter was a history 
of the veteran's unit.  It was noted that a careful search of 
dosimetry data revealed no record of radiation exposure for 
the veteran; however, a scientific dose reconstruction 
indicates that the veteran would have received a probable 
dose of 3.7 rem gamma (3.7 rem rounded) (upper bound of 6.1 
rem gamma), and that the veteran's dose to the lens of the 
eye was 9.6 rem.  According to another scientific dose 
reconstruction, Neutron Exposure for Department of Defense 
Nuclear Test Personnel, due to the distance of the veteran's 
unit from ground zero, he had virtually no potential for 
exposure to neutron radiation.  Based on the DTRA letter, as 
the veteran's exposure to ionizing radiation during service 
is evident, this point is conceded.  

Nevertheless, although the veteran meets the criteria for a 
"radiation-exposed veteran" under 38 U.S.C.A. § 1112(c)(3) 
and 38 C.F.R. § 3.309(d)(3), the veteran's cataracts and 
glaucoma are not among the "radiogenic diseases" listed under 
either 38 U.S.C.A. § 1112(c)(2) or 38 C.F.R. § 3.309(d)(2) as 
being recognized by VA--on a presumptive basis--as a residual 
of such exposure.  Accordingly, service connection for 
cataracts or glaucoma may not be presumed under 38 U.S.C.A. 
§ 1112(c) or 38 C.F.R. § 3.309(d)(2).  

Service connection, however, may be established for 
disabilities deemed as "radiogenic diseases" pursuant to 
38 C.F.R. § 3.311.  Posterior subcapsular cataracts are 
considered to be a potentially radiogenic disease under this 
regulation.  See 38 C.F.R. § 3.311(b)(2).  Consequently, the 
veteran is entitled to the procedural advantages set forth in 
38 C.F.R. § 3.311.  Nevertheless, 38 C.F.R. § 3.311 requires 
that a causal link be demonstrated between radiation exposure 
in service and the subsequent development of cataracts.  
Under 38 C.F.R. § 3.311, causation is not presumed but must 
be shown.  Moreover, under the relevant sections of 38 C.F.R. 
§ 3.311, when a radiogenic disease manifests itself 
subsequent to service and it is contended that the disease is 
a result of exposure to ionizing radiation in service, a dose 
assessment as to the size and nature of the radiation must be 
made.

In this regard, pursuant to the regulation--38 C.F.R. § 
3.311(a)(2)(i)--the RO, as noted above, requested a dose 
assessment from the DTRA.  After having received confirmation 
of the veteran's radiation exposure, the RO properly referred 
the claim to the Acting Director of Compensation and Pension 
Service (Acting Director) for review in March 2001.  Due to 
the nature of the claim, the Acting Director requested an 
advisory opinion on radiation review under 38 C.F.R. § 3.311 
from the Under Secretary for Health regarding whether it was 
likely, unlikely, or as likely as not that the veteran's 
cataract or glaucoma resulted from exposure to radiation in 
service.  The Acting Director informed the Under Secretary 
for Health that, in November 1996, the veteran had undergone 
surgery for a posterior subcapsular cataract of the left eye, 
and had glaucoma of the left eye.  The Acting Director noted 
that DTRA had confirmed that the veteran had participated in 
Operation UPSHOT-KNOTHOLE in 1953, and that the veteran would 
have received a probable dose of 3.7 rem gamma (3.7 rem 
rounded) (upper bound of 6.1 rem gamma) with virtually no 
potential for exposure to neutron radiation.  Thereafter, the 
veteran and his representative were apprised of this medical 
opinion request in March 2001.

Susan H. Mather, M.D., writing the opinion for the Under 
Secretary for Health, who as the Chief Public Health and 
Environmental Hazards Officer of the Veterans Health 
Administration, submitted a statement in March 2001.  Dr. 
Mather indicated that she had reviewed the DTRA estimates 
that the veteran was exposed to the following doses of 
ionizing radiation during military service: 3.7 rem gamma 
(3.7 rem rounded) (upper bound of 6.1 rem gamma), virtually 
no potential for neutron, and lens of the eye - 9.6 rem.  Dr. 
Mather opined that it was "unlikely that the veteran's 
cataract and glaucoma of the left eye can be attributed to 
exposure to ionizing radiation in service."  As support for 
her opinion, Dr. Mather noted that the Committee on 
Interagency Radiation Research and Policy Coordination 
(CIRRPC) Science Panel Report Number 6, 1988, did not provide 
screening doses for cataracts, and that, according to the 
Health Effects of Exposure to Low Levels of Ionizing 
Radiation (BEIR V), 1990, page 363, the threshold dose of 
radiation resulting in lens opacities in atomic bomb 
survivors was about 60-150 rads while the threshold for 
persons treated with x-rays to the eye is about 200-500 rads.  
Dr. Mather also noted that damage to the eye other than 
neoplastic transformation, if caused by radiation, would be 
an example of a deterministic effect.  Deterministic changes 
generally are considered to have a threshold.  The 
probability of causing harm in most healthy individuals at 
doses of less than 10 rem as a result of deterministic 
effects is close to zero.  Institute of Medicine Report, 
Adverse Reproductive Outcomes in Families of Atomic Veterans: 
The Feasibility of Epidemiologic Studies, pages 23-24 (1995).  
Dr. Mather noted that various types of eye disorders 
including glaucoma may be seen after high radiation therapy 
doses.  Dr. Mather cited Mettler and Upton, Medical Effects 
of Ionizing Radiation, pages 231-234 (2d ed. 1995); Perez and 
Brady, Principles and Practice of Radiation Oncology, page 
149 (2d ed. 1992); Cox, Moss' Radiation Oncology, page 248 
(7th ed. 1994).

After receiving Dr. Mather's March 2001 report, the Acting 
Director of Compensation and Pension advised the RO, in a 
letter dated in March 2001, that as a result of the Under 
Secretary's opinion, and following a review of the evidence, 
it was unlikely that the veteran's disabilities resulted from 
radiation exposure in service. 

Thereafter, based on the veteran's assertion of having an 
unspecified eye disability as a result of a light flash from 
the atomic explosion, the RO sought an additional opinion 
from the Acting Director.  In a letter dated in April 2001, 
the Acting Director referred to Dr. Mather's March 2001 
opinion that there was no relationship between exposure and 
the development of cataract and glaucoma.  The Acting 
Director noted that the Environmental Hazards Office of the 
Veterans Health Administration was queried and advised that 
eye injuries related to an atomic fireball, including flash-
blindness and retinal burns would be manifested immediately, 
or shortly after, the explosion.  Therefore, it would be 
likely that, if such injuries did occur, the veteran would 
have sought immediate medical care and documentation of such 
treatment would then be in the service medical records.  The 
Acting Director noted that a review of the veteran's service 
medical records revealed no complaints of injury to the eyes 
and that his separation examination indicated vision was 
20/20 bilaterally.  The Acting Director opined that, based on 
the evidence in the file, the records do not reflect that the 
veteran complained of, or received treatment for, an eye 
disability during service that was related to the fireball 
created by an atomic detonation.

The Board notes that the veteran's service medical records do 
not show treatment for eye-related problems.  No medical 
evidence has been submitted showing that the veteran had 
complaints or findings related to an eye disability until 
about 34 years after discharge from service when glaucoma was 
diagnosed in 1988.  He then had a left eye cataract removed 
in 1996.  The salient point to be made about this case is 
that neither the documents submitted by the veteran nor the 
records obtained by VA show an association specifically 
between the veteran's eye disability to include cataracts or 
glaucoma and his in-service exposure to ionizing radiation, 
or to a fireball created by an atomic detonation.  
Consequently, given the conclusion by VA's Chief Public 
Health and Environmental Hazards Officer in March 2001 that 
it was unlikely that the veteran's cataract or glaucoma of 
the left eye could be attributed to exposure to ionizing 
radiation in service, the Board concludes that no further 
development is required under 38 C.F.R. § 3.311(c).  

Moreover, the Board finds that the March 2001 VA opinion is 
more persuasive and the Board gives it greater weight than 
Dr. S.K.'s October 1999 statement.  The Board finds that the 
Department of Defense dose estimates and VA opinion are more 
persuasive.  This dose estimate and opinion are particular to 
the veteran and are based on significant research and study 
of the effects of radiation during Operation UPSHOT-KNOTHOLE.  
The private physician's statement is more general in nature 
and does not appear to be based on an analysis of the facts 
and circumstances of this particular case in terms of the 
veteran's actual estimate of ionizing radiation exposure.  
For these reasons, the Board finds that the most probative 
evidence of record is the Department of Defense estimate of 
the amount of exposure the veteran had to ionizing radiation 
in service and the medical opinions based on that estimate.  

The Board has considered the veteran and his representative's 
statements regarding the onset of the veteran's cataracts and 
glaucoma.  Neither the veteran nor his representative profess 
to have any professional medical expertise and/or training.  
Therefore, they do not have the medical competence to link 
the veteran's cataracts or glaucoma to his military service, 
including his exposure to ionizing radiation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In summary, the record does not support a conclusion that a 
cataract or glaucoma began in service or was the result of 
exposure to in-service radiation.  38 C.F.R. §§ 3.309(d), 
3.311.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply.  Service 
connection for cataracts and glaucoma secondary to exposure 
to ionizing radiation is not warranted.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations, likewise, apply to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A 
discussion of the pertinent VCAA and regulatory provisions 
follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
letter dated in April 2001, the RO informed the veteran that 
medical evidence from Dr. S.K. and Dr. J.M. were requested, 
which the Board notes were associated with the claims file.  

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the claim and of the 
elements necessary to be granted the benefit sought.  This is 
evidenced by the rating actions of January 1999 and May 2001 
and a statement of the case issued in August 2001, which 
informed him of the applicable law and regulations.  
Specifically, the RO notified the veteran of the development 
of his claim, the type of evidence needed to prove his claim, 
and of which evidence, if any, would be obtained by the 
veteran, and which evidence, if any, would be retrieved by VA.  
38 U.S.C.A. § 5103(a) (West Supp. 2002).  These documents 
also show that VA has provided the veteran with a recitation 
of the pertinent statutes and regulations, and discussion of 
the application of each to the evidence.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  In this case, however, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  The Board finds that VA has obtained all 
records from sources identified by the veteran, including his 
post-service private treatment records.  The veteran has been 
afforded a VA examination in September 1998.  Moreover, all 
development mandated by 38 C.F.R. § 3.311 has be completed.  
In particular, a dose estimate was obtained concerning the 
veteran's level of radiation exposure, and an advisory 
medical opinion from the Under Secretary of Health. 

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions, other than that already requested of him.  
Moreover, there is no indication in the record that there is 
evidence that could be secured that would alter in the least 
the record upon which this appeal turns.  After a review of 
the evidence, the Board is not aware of any such evidence and 
concludes that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case to the extent possible, a 
remand for further action under the VCAA will serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
further development of this claim and further expending of 
VA's resources are not warranted.  


ORDER

Service connection for cataracts or glaucoma secondary to 
exposure to ionizing radiation is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

